11th Court of Appeals
Eastland, Texas
Opinion
 
State of Texas, acting by and through the Texas Department of Transportation
            Appellant
Vs.                  No. 11-01-00196-CV – Appeal from Palo Pinto County
Gulf Insurance Company
            Appellee
 
            Appellant has filed in this court a motion to dismiss its appeal.  In its motion, appellant states
that it no longer wishes to pursue this appeal.  The motion is granted.  TEX.R.APP.P. 42.1.
            The appeal is dismissed.
 
                                                                        PER CURIAM
 
September 20, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.